UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1831



THIERNO ABDUL KARIM BAH,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-379-303)


Submitted:   February 14, 2007             Decided:   March 6, 2007


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wendtland, Assistant
Director, Claire L. Workman, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thierno Abdul Karim Bah, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals   affirming      the     Immigration       Judge’s     denial    of   his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Bah fails to show that the evidence compels a

contrary result.         Having failed to establish eligibility for

asylum,   Bah   cannot    meet   the     higher    standard    to   qualify   for

withholding of removal.        Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,     we    deny    the     petition    for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 2 -